Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/308,165 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 05/05/2021 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 05/13/2020.
INFORMATION CONCERNING CLAIMS:
Claim Objections
Claim 9 is objected to because of the following informalities:
1.	A claim must be ended with a period or “.” delimiter. Please replace “;” at end of claim 9 with “.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE “Lee” (US 2019/0196958 A1).
2.	In regard to claim 22 Lee teaches: 
“A memory device comprising: a memory cell array comprising a plurality of memory blocks, each of the plurality of memory blocks comprising a plurality of pages;” (e.g., ¶ Fig. 1, 0034, Each of the memory blocks 152 to 156 may include a plurality of pages, and each of the pages may include a plurality of memory cells coupled to a word line)  
“and a control logic circuit configured to generate a control signal for performing a reclaim operation (e.g., Fig. 10041, the memory interface 142 may be NAND flash controller (NFC) and may generate a control signal for the memory device 150 and process data to be provided with the memory device 150 under the control of the processor 134), wherein the control logic circuit is configured to perform the reclaim operation by moving data of each page of a source block among the plurality of memory blocks to a destination block among the plurality of memory blocks according to a reclaim priority value of each page.” (e.g., abstract, ¶ 0059, the read reclaim operation refers to an operation of storing valid pages stored in a victim block whose read count or error information value is equal to or greater than a threshold value in a target block and performing an erase operation on remaining pages included in the victim block). Reading the valid pages of victim (e.g., source) blocks and storing in a target (e.g., destination) block comprises moving valid pages from victim block to target block. Lee teaches that processor may detect victim blocks whose error information values or read count values equal to or greater that a threshold (see ¶ 0065 of Lee).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE “Lee” (US 2019/0196958 A1) in view of KIM “Kim” (US 2016/0162375 A1).

3.	In regard to claim 1 Lee teaches: 
“An operating method of a storage device comprising (e.g., ¶ 0002): setting a reclaim priority value to each of the plurality of memory areas;” (e.g., Fig. 4, ¶ 0065, processor 134 may detect blocks whose error information values are equal to or greater than a threshold value as first victim blocks… the processor 134 may detect blocks whose read counts are equal to or greater than a threshold value as second victim blocks; ¶ 0065, priority order). The victim blocks prioritized according to error information values and read count values and stored in separate queues. Fig. 4 and corresponding text description describes the priority order for reclaim operation of victim (e.g., source) blocks.
“and performing a reclaim operation on the source memory area according to the reclaim priority value of each of the plurality of memory areas (e.g., ¶ 0007, performing a read reclaim operation on the first and second victim blocks based on the priority order, wherein the reclaim operation moves data stored in the source memory area to a destination memory area.” (e.g., abstract, ¶ 0059, the read reclaim operation refers to an operation of storing valid pages stored in a victim block whose read count or error information value is equal to or greater than a threshold value in a target block and performing an erase operation on remaining pages included in the victim block). Reading the valid pages of victim (e.g., source) blocks and storing in a target (e.g., destination) block comprises moving valid pages from victim block to target block. Lee teaches that processor may detect victim blocks whose error information values or read count values equal to or greater that a threshold (see also ¶ 0065 of Lee). However, Lee does not appear to expressly teach while Kim discloses:
“detecting whether a reclaim event has occurred on a source memory area including a plurality of memory areas;” (e.g., ¶ 0009) copying at least part of first log information from the first storage area to a second storage area in response to determining that the first event occurred.
Disclosures by Lee and Kim are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and operating method taught by Lee to include the reclaim event disclosed by Kim.
The motivation for including the power mode change request as taught by paragraph [0005] of Kim because it is desirable to exactly detect a type of failure that may occur in memory cells so that the cause of the failure can be efficiently analyzed.
Therefore, it would have been obvious to combine teaching of Kim with Lee to obtain the invention as specified in the claim. 
4.	In regard to claim 13 Lee teaches: 
“A storage device comprising: a nonvolatile memory device;” (e.g., Fig. 1, ¶ 0034, memory device 150 may be a nonvolatile memory device).
“and a controller operatively coupled to the nonvolatile memory device and configured to: …the source memory area including a plurality of memory areas;” (e.g., Fig. 1, ¶ 0060, controller 130 may queue address information of the victim block in a read reclaim queue in order in which the victim block is detected). The victim block(s) comprises source memory area including plurality of pages or memory areas.
“set a reclaim priority value to each of the plurality of memory areas;” (e.g., Fig. 4, ¶ 0065, processor 134 may detect blocks whose error information values are equal to or greater than a threshold value as first victim blocks… the processor 134 may detect blocks whose read counts are equal to or greater than a threshold value as second victim blocks; ¶ 0065, priority order). The victim blocks prioritized according to error information values and read count values and stored in separate queues. Fig. 4 and corresponding text description describes the priority order for reclaim operation of victim (e.g., source) blocks.
“and perform a reclaim operation on the source memory area based on the reclaim priority value of each of the plurality of memory areas.” (e.g., abstract, ¶ 0059, the read reclaim operation refers to an operation of storing valid pages stored in a victim block whose read count or error information value is equal to or greater than a threshold value in a target block and performing an erase operation on remaining pages included in the victim block). Reading the valid pages of victim (e.g., source) blocks and storing in a target (e.g., destination) block comprises moving valid pages from victim block to target block. Lee teaches that processor may detect victim blocks whose error information values or read count values equal to or greater that a threshold (see ¶ 0065 of Lee). However, Lee does not appear to expressly teach while Kim discloses:
“detect whether a reclaim event has occurred on a source memory area of the nonvolatile memory device,” (e.g., ¶ 0009) copying at least part of first log information from the first storage area to a second storage area in response to determining that the first event occurred. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
5.	In regard to claim 2 Kim further teaches: 
“wherein the setting of the reclaim priority value comprises: setting, in response to detecting of the reclaim event having occurred to a first memory area among the plurality of memory areas, a first reclaim priority value to the first memory area; setting, in response to detecting of the reclaim event being expected to occur to a second memory area among the plurality of memory areas, a second reclaim priority value to the second memory area; and setting, in response to detecting of the reclaim event not having occurred to a third memory area and detecting of the reclaim event not being expected to occur to the third memory area, a third reclaim priority value to the third memory area.” (e.g., Fig. 4, ¶¶ 0007, 0066). Kim teaches an error may be detected in data stored in data storage device. The error may be due read count, program/Erase (P/E) cycle count or when number reserved blocks updated. However, in order to determine whether error occurred the store data must be read (e.g., randomly) and verified, and cause of event to be determine (see Fig. 4 and correspond text description). The reclaim event may be triggered by the read count and/or P/E count. However, updating number of reserved block (e.g., generating new free blocks) is not due to the reclaim event.   
6.	In regard to claim 3 Kim further teaches: 
“generating a command according to a request of a host, wherein the performing of the reclaim operation on the source memory area comprises: performing the reclaim operation on the first memory area before processing the command according to the request of the host; and performing, after completing of the processing the command, the reclaim operation on the second memory area and the third memory area, which are different from the first memory area, in the source memory area.” (e.g., Fig. 3, ¶ 0049, CPU 315 may be a processor which can execute a program or programs for carrying out operations according to at least some example embodiments of the inventive concepts. The program(s) may execute instructions to allow the data storage device 300 to self-detect an error and to store a log corresponding to the detection result; ¶ 0075, controller 321 may copy the first log information LI1 from the first storage area 331-1 to the second storage area 331-n in operation S130).
7.	In regard to claim 4 Lee further teaches: 
“wherein the detecting of whether the reclaim event has occurred on the source memory area comprises: receiving a read request with respect to a first memory area of the source memory area from a host; performing a first read operation to read data from the first memory area according to the read request; and determining whether the reclaim event has occurred on the first memory area by checking an error of the data read from the first memory area.” (e.g., ¶ 0059, the read reclaim operation refers to an operation of storing valid pages stored in a victim block whose read count or error information value is equal to or greater than a threshold value in a target block and performing an erase operation on remaining pages included in the victim block).
8.	In regard to claim 5 Lee further teaches: 
“wherein the detecting of whether the reclaim event has occurred on the source memory area comprises: reading data from a first memory area, wherein the first memory area is connected to an adjacent word line of a word line on which a read operation has been performed; and determining whether the reclaim event has occurred on the first memory area by checking an error of the data read from the first memory area.” (e.g., ¶ 0059, read disturbance phenomenon refers to a phenomenon in which a read operation is performed on a plurality of pages included in a specific block and a cell-level of another page included in the block increase). Lee teaches disturbance a phenomenon that effect another page in the memory block. Although not expressly taught by Lee, one having ordinary skill in the art understand that disturbance is more intense in adjacent or neighboring page(s). 
9.	In regard to claim 6 Lee further teaches: 
“wherein the detecting of the reclaim event has occurred on the source memory area comprises: reading data from a first memory area of the source memory area, wherein the first memory area is previously designated as degradation information; and determining whether the reclaim event has occurred in the first memory area by checking an error of the data read from the first memory area.” (e.g., abstract, ¶ 0059, the read reclaim operation refers to an operation of storing valid pages stored in a victim block whose read count or error information value is equal to or greater than a threshold value in a target block and performing an erase operation on remaining pages included in the victim block). Reading the valid pages of victim (e.g., source) blocks and storing in a target (e.g., destination) block comprises moving valid pages from victim block to target block. Lee teaches that processor may detect victim blocks whose error information values or read count values equal to or greater that a threshold (see also ¶ 0065 of Lee).
 10.	In regard to claim 7 Lee further teaches:
“wherein the storage device comprises a plurality of memory cells arranged in a direction perpendicular to a main surface of a substrate, wherein the first memory area that is previously designated as degradation information corresponds to a memory area of the source memory area, the memory area being formed of memory cells formed in a bottom layer closest to the substrate, and wherein the degradation information includes address information of the first memory area.” (e.g., ¶ 0053).
11.	In regard to claim 9 Kim further teaches:  
“wherein the detecting of whether the reclaim event has occurred on the source memory area comprises: reading data from a first memory area randomly selected from the plurality of memory areas included in the storage device; determining whether the reclaim event has occurred in the first memory area of the source memory area by checking an error of the data read from the first memory area; and detecting whether the reclaim event has occurred on the first memory area of the source memory area;” (e.g., Fig. 4, ¶¶ 0007, 0066). Kim teaches an error may be detected in data stored in data storage device. The error may be due read count, program/Erase (P/E) cycle count or when number reserved blocks updated. However, in order to determine whether error occurred the store data must be read (e.g., randomly) and verified, and cause of event to be determine (see Fig. 4 and correspond text description). The reclaim event may be triggered by the read count and/or P/E count. However, updating number of reserved block (e.g., generating new free blocks) is not due to the reclaim event.
12.	In regard to claim 14 Lee further teaches:  
“wherein the controller is configured to: set, in response to detecting of the reclaim event having occurred to a first memory area among the plurality of memory areas, a first reclaim priority value to the first memory area; and set, in response to detecting of the reclaim event being expected to occur to a second memory area among the plurality of memory areas, a second reclaim priority value to the second memory area.” (e.g., abstract, (e.g., ¶ 0065, victim blocks; Fig. 4 and corresponding text description).
13.	In regard to claim 15 Lee further teaches: 
wherein the controller is configured to: perform a first read operation on a first memory area according to a read request received from a host; and read data from a second memory area adjacent to the first memory area on which the first read operation has been performed; and determine whether the reclaim event has occurred on the second memory area by checking an error of the data read from the second memory area, wherein each of the first memory area and the second memory area corresponds to a page of the source memory area.” (e.g., ¶ 0059, the read reclaim operation refers to an operation of storing valid pages stored in a victim block whose read count or error information value is equal to or greater than a threshold value in a target block and performing an erase operation on remaining pages included in the victim block).

Claims 8, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1 above, and further in view of Kwang-Jin Lee et al “KLee” (US 2015/0355845 A1).

14. 	In regard to claim 8 Lee in view of Kim teach all limitations included in claim 6 but do not expressly teach while KLee discloses: 
“wherein the storage device comprises a plurality of memory cells arranged in a direction perpendicular to a main surface of a substrate, wherein the first memory area that is previously designated as degradation information corresponds to a memory area of the source memory area (e.g., ¶¶ 0064-0065, Fig. 10, degradation information comprises addresses of adjacent pages to the selected page WLn in Fig. 10), the memory area being formed of memory cells formed in a top layer farthest from the substrate, and wherein the degradation information includes address information of the first memory area.” (e.g., ¶ 0039, ¶¶ 0045-0046; Figs. 4-5, 9, and 12). Figure 5 shows that memory blocks comprising upper most region formed perpendicular to the substrate.
Disclosures by Lee, Kim, and KLee are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and operating method taught by Lee to include the reclaim event disclosed by Kim; furthermore, to include checking the adjacent areas (e.g., pages) that may be affected by read disturbance.
The motivation for including the power mode change request as taught by paragraph [0005] of Kim because it is desirable to exactly detect a type of failure that may occur in memory cells so that the cause of the failure can be efficiently analyzed; furthermore, the motivation for including the effect of read disturbance as taught by paragraph [0039] of KLee is for minimizing or reducing read disturbances.
Therefore, it would have been obvious to combine teachings of KLee and Kim with Lee to obtain the invention as specified in the claim.
15. 	In regard to claim 12 KLee further teaches: 
“wherein the performing of the reclaim operation comprises moving data from a plurality of multi-level cells included in the source memory area, to a plurality of single-level cells included in the destination memory area.” (e.g., Abstract; ¶ 0061) moving page data from multi-level cell block to single-level cell block.
16. 	In regard to claim 16 KLee further teaches: 
“wherein the nonvolatile memory device comprises a plurality of memory cells arranged in a direction perpendicular to a main surface of a substrate, wherein the controller includes a metadata buffer configured to store, as degradation information, row addresses of memory cells formed in a bottom layer closest to the main surface of the substrate, and wherein the controller is configured to detect whether the reclaim event has occurred on the memory cells of the bottom layer in the source memory area based on the degradation information stored in the metadata buffer.” (e.g., ¶¶ 0035-0036, mapping table, counting unit). KLee does not expressly teach a metadata buffer but teaches memory controller comprises a mapping table to map logical address to physical access and a counting unit to determine number read accesses. The access count and address provide information for the controller identify memory location (e.g., word lines) and determine whether reclaim of memory data page(s) is necessary.
17.	In regard to claim 17 KLee further teaches: 
“wherein the nonvolatile memory device comprises a plurality of memory cells arranged in a direction perpendicular to a main surface of a substrate, and wherein the controller includes a metadata buffer configured to store, as degradation information, row addresses of memory cells formed in a top layer farthest from the main surface of the substrate (e.g., Figs. 4-6 and corresponding text descriptions), and wherein the controller is configured to detect whether the reclaim event has occurred on the memory cells of the top layer in the source memory area based on the degradation information stored in the metadata buffer.” (e.g., ¶¶ 0035-0036, mapping table, counting unit). KLee does not expressly teach a metadata buffer but teaches memory controller comprises a mapping table to map logical address to physical access and a counting unit to determine number read accesses. The access count and address provide information for the controller identify memory location (e.g., word lines) and determine whether reclaim of memory data page(s) is necessary.
18. 	In regard to claim 18 KLee further teaches: 
“wherein the nonvolatile memory device comprises a memory cell array area where a plurality of memory cells are disposed, wherein the memory cell array is divided into a center area, a first edge area and a second edge area, the first and second edge areas being disposed in opposite sides of the center area (e.g., Figs. 4-6 and corresponding text descriptions), wherein the controller includes a metadata buffer configured to store, as degradation information, row addresses of memory cells formed in the first and second edge areas, and wherein the controller is configured to detect whether the reclaim event has occurred on the first and second edge areas of the source memory area based on the degradation information stored in the metadata buffer.” (e.g., ¶¶ 0035-0036, mapping table, counting unit). KLee does not expressly teach a metadata buffer but teaches memory controller comprises a mapping table to map logical address to physical access and a counting unit to determine number read accesses. The access count and address provide information for the controller identify memory location (e.g., word lines) and determine whether reclaim of memory data page(s) is necessary.
19. 	In regard to claim 19 KLee further teaches: 
“wherein the controller includes a metadata buffer configured to store, as degradation information, an erase count of a first memory area, and wherein the controller is configured to detect whether the reclaim event has occurred on the first memory area of the source memory area based on the degradation information stored in the metadata buffer.” (e.g., ¶¶ 0035-0036, mapping table, counting unit). KLee does not expressly teach a metadata buffer but teaches memory controller comprises a mapping table to map logical address to physical access and a counting unit to determine number read accesses. The access count and address provide information for the controller identify memory location (e.g., word lines) and determine whether reclaim of memory data page(s) is necessary. 
20. 	In regard to claim 20 KLee further teaches: 
wherein the controller is configured to: issue a command to the nonvolatile memory device according to a request of a host operatively coupled to the controller (e.g., ¶ 0034, memory controller 1200 can provide a command  CMD, an address ADDR, data DATA and a control signal CTRL to the memory device); perform a reclaim operation on the first memory area before performing the command on the nonvolatile memory device; and process the command after completing the reclaim operation on the first memory area and before performing the reclaim operation on the second memory area”. (e.g., ¶¶ 0034, 0064-0065; Figs 10 and 12).
21. 	In regard to claim 21 KLee further teaches: 
“wherein the nonvolatile memory device comprises a plurality of memory devices configured to communicate with the controller through the same channel, wherein memory areas of each of the plurality of memory devices with the same address as each other are grouped into a super block, and wherein the controller is further configured to control a reclaim operation in a unit of the super block.” (e.g., Abstract; ¶ 0062, super page). Klee does not expressly teach super block but teaches a super page is combination of a plurality pages each selected from a plane of a plurality planes of NAND flash memory. However, since each plane comprises a plurality blocks and each block includes a plurality of pages. Therefore, the combination blocks from which a page selected comprise a super block. KLee inherently teaches the super block recited in the claim.

Conclusion
The prior art made of record and not relied upon are as follows:
1. SYAMALA et al. (US 2020/0349067 A1).
2. Ng et al. (US 2015/0149693 A1).
3. IIIendula et al. (US 2007/0150691 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
September 8, 2022